available, however, when the petitioner has a plain, speedy, and adequate
                remedy at law. See NRS 34.170; Int'l Game Tech., 124 Nev. at 197, 179
                P.3d at 558. Generally, an appeal is an adequate legal remedy precluding
                writ relief. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d
                840, 841 (2004).
                            Petitioners, to the extent that they are aggrieved from the
                district court's final judgment, will have a speedy and adequate remedy at
                law in the form of an appeal. Accordingly, we deny the petition. NRAP
                21(b); see Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                P.2d 849, 851 (1991) ("[T]he issuance of a writ of mandamus or prohibition
                is purely discretionary with this court."). We further deny as moot
                petitioners' April 22, 2013, motion for a stay of the district court
                proceedings.
                            It is so ORDERED.




                                                           Gibbons



                                                           Parra guirre
                                                                 -


                                                                                         J.



                cc: Hon. Stefany Miley, District Judge
                     Law Office of Daniel Marks
                     Andy J. Kay
                     Cremen Law Offices
                     Matthew L. Johnson & Associates
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) (947A